Ooylay, J.
This is an appeal from an order denying a motion to sever the action after an interlocutory judgment entered upon a demurrer to separate defenses and a trial and verdict as to the remaining issues.
*801We think the plaintiff has mistaken the meaning of the sections of the Code on which he relies for a reversal of the order, and that the aid of sections 456 and 1205 may not he successfully invoked in his favor.
The order appealed from must, therefore, he affirmed, with costs, upon the opinion of the court below at Special Term.
Fitzsimons, Ch. J., concurs.
Order affirmed, with costs.